Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This action is in response to Applicant’s filing on July 15, 2019. Claims 1-7 are pending and examined below.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “160” has been used to designate both 'blown snow' in Fig. 3 and 'illumination' in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

*Examiner suggests amending the specification to add reference number ‘160’ to instances of ‘blown snow’ as appropriate.



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Diazdelcastillo, US 2014/0121881 A1, herein referred to as Diazdelcastillo.

6.	Regarding claim 1,
		Diazdelcastillo discloses the following limitations:
A snow removal apparatus (Fig. 25B, Paragraph 0081)
System can include a snow blower module
A mobile platform assembly configured to traverse across a surface in response to remotely generated command signals from the remote controller (Paragraph 0042)
System can be a remote-controlled system where use can control the movement of the frame
A snow removal assembly mounted to the mobile platform assembly, the snow removal assembly configured to remove snow from a surface (Paragraph 0081)
System can be modified to have a snow blower module and a snow screw


Regarding claim 2,
	Diazdelcastillo, as shown above, discloses all the limitations of claim 1. Diazdelcastillo further discloses the following:
A mobile platform (Fig. 25B, Paragraph 0042)
Frame is able to move due to remote control
A transportation assembly connected to the mobile platform, the transportation assembly configured to provide movement to the mobile platform assembly (Fig. 25B, Paragraph 0060)
Frame has a wheel and tread assembly for movement
A control assembly having a receiver configured to receive remotely-generated command signals from the remote controller, the control assembly configured to control the transportation assembly in response to the signals (Paragraph 0039 and 0042)
System has a remote-control receiver
User can control the frame’s movement using remote control


claim 3,
	Diazdelcastillo, as shown above, discloses all the limitations of claim 2. Diazdelcastillo further discloses the following:
A wheel assembly connected to the mobile platform, the wheel assembly configured to provide movement to the mobile platform (Paragraphs 0059, 0066)
System can have wheels
A power assembly configured to provide power to the wheel assembly (Paragraphs 0059, 0066)
Wheels can be powered by motors

Regarding claim 4,
	Diazdelcastillo, as shown above, discloses all the limitations of claim 3. Diazdelcastillo further discloses the following:
A motor (Paragraphs 0059, 0066)
motors can be used to drive wheels
A battery, the motor configured to provide battery power to the wheel assembly (Paragraph 0043, 0059)
Power sources on system are rechargeable batteries
Motors are used to drive wheels

Regarding claim 5,
	Diazdelcastillo, as shown above, discloses all the limitations of claim 3. Diazdelcastillo further discloses the following:
A plurality of wheels rotatably connected to the mobile platform (Fig. 25B, Paragraphs 0043,0059, and 0066)
Wheels are attached to the frame

Regarding claim 6,
	Diazdelcastillo, as shown above, discloses all the limitations of claim 3. Diazdelcastillo further discloses the following:
A plurality of wheels rotatably connected to the mobile platform (Fig. 25B, Paragraphs 0043, 0059, and 0066)
Wheels are attached to the frame
At least two treads, each of the at least two treads extending between at least two of the plurality of wheels (Fig. 25B, Paragraphs 0043, 0059, and 0066)
Treads are used and are connected to the wheels

Regarding claim 7,
	Diazdelcastillo, as shown above, discloses all the limitations of claim 1. Diazdelcastillo further discloses the following:
At least one augur to throw snow to another location (Paragraph 0081)
Snow removal module has a snow screw




Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WIPO publication WO 2017207823 A1 by De Backer et al. is relevant to the current application because it discloses a snow removal apparatus that can be remotely controlled. The device has at least one battery, a screw for snow removal, and motors. The device doesn’t disclose treads for movement, however, the motivation to modify the invention with treads would be obvious for numerous reasons.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664